Citation Nr: 0700470	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a lumbar strain with arthritis and disc disease.  

2.  Entitlement to a compensable disability rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

In his VA Form 9, submitted in October 2003, the veteran 
initially requested that he be scheduled for a hearing before 
a Veteran Law Judge.  In correspondence received in June 
2005, however, the veteran withdrew his hearing request and 
asked that his case be forwarded to the Board for review. 


FINDINGS OF FACT

1.  The veteran's lumbar strain with arthritis and disc 
disease is manifested by moderate limitation of motion, 
forward flexion of 80 degrees, no significant neurological 
findings, and X-ray evidence of mild degenerative disc and 
joint disease.

2.  The veteran's hemorrhoids cause occasional bleeding but 
are not manifested by excessive redundant tissue, secondary 
anemia, or anal fissures.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for a 
lumbar strain with arthritis and disc disease have been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R.     §§ 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (effective 
prior to September 26, 2003); Diagnostic Codes 5237 
(effective September 26, 2003).

2.  The criteria for a compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbar Strain with Arthritis and Disc Disease

The record shows that the veteran injured his lumbar spine 
while on active duty.  In a January 1972 rating decision, the 
RO granted service connection for a lumbosacral strain.  The 
RO assigned various disability ratings between zero percent 
and 20 percent over the years, with the most recent 
disability rating of 10 percent.  

In May 2002, the veteran filed a claim seeking a disability 
rating higher than 10 percent for his lumbosacral strain.  In 
September 2002, the RO denied the veteran's claim and 
continued the 10 percent disability rating.  The RO also 
recharacterized the disability as a lumbar strain with 
arthritis and disc disease.  Therefore, the issue on appeal 
is entitlement a disability rating higher than 10 percent for 
a lumbar strain with arthritis and disc disease.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.      § 5110(g).  

At the time the veteran filed his claim, lumbosacral strain 
was evaluated under Diagnostic Code (DC) 5295, which provides 
a 10 percent rating for lumbosacral strain with 
characteristic pain on motion; a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion; and a 40 percent 
rating for severe symptoms with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292.

Since the RO included the veteran's disc disease as part of 
his service-connected back disability, the Board will also 
consider DC 5293, which provides a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief; and a 
60 percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, Diagnostic Code 
5293 (September 23, 2002).

Under the revised criteria, a 20 percent rating requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating requires incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's lumbar spine exhibits moderate 
limitation of motion and thus meets the criteria for a 20 
percent rating under DC 5292.  Although the words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

The relevant evidence includes an August 2002 VA examination 
report.  Range-of-motion testing at that time showed flexion 
of 80 degrees, extension of 15 degrees, right and left 
lateral flexion of 10 degrees, and right and left rotation of 
20 degrees.  Thus, these findings show a 10 degree loss of 
flexion, a 15 degrees loss of extension, a 20 degree loss of 
lateral flexion in both directions, and a 10 degree loss of 
rotation in both directions, which is analogous to slight 
limitation of motion of the lumbar spine under DC 5292.   

However, in addition to the criteria listed at DC 5292, the 
Board must also consider whether a higher disability rating 
is warranted on the basis of functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since the 
veteran has reported chronic low back pain, which appears to 
be supported by adequate pathology, the Board finds that his 
low back disability is characterized by moderate limitation 
of motion, for which a 20 percent disability rating is 
assigned under DC 5292.  Thus, a 20 percent rating is 
warranted for the veteran's service-connected lumbar strain 
with arthritis and disc disease.  The Board has considered 
the veteran's complaints in making this decision. 

In reaching this decision, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent under all applicable rating criteria.  
The evidence discussed above does not show that the veteran's 
lumbar spine demonstrates severe limitation of motion, as 
required for a 40 percent disability rating under DC 5292.  
Although the veteran's complaints of pain were sufficient to 
warrant a 20 percent disability rating, the August 2002 VA 
examination report made no reference to any weakness, 
stiffness, lack of endurance, or fatigability of the spine.  
VA outpatient treatment records dated from 2001 to 2002 also 
make no reference to severe limitation of motion of the 
lumbar spine.  The post-service medical record, as a whole, 
provides evidence against such a finding, providing only a 
minimal basis to award the 20 percent evaluation, and only 
after giving the veteran the benefit of the doubt.  

An evaluation in excess of 20 percent is also not warranted 
under DC 5295, as no evidence shows that this disability is 
manifested by severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

In this regard, the Board recognizes that X-rays performed in 
conjunction with the August 2002 VA examination revealed mild 
degenerative and disc disease.  However, the VA examination 
report makes no reference to listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, or abnormal 
mobility on forced motion.  In addition, range-of-motion 
testing showed no evidence of marked limitation of forward 
bending, as the veteran was able to flex forward to 80 
degrees, which is only 10 degrees less than normal.  Thus, 
the Board finds no basis to assign a 40 percent disability 
rating under DC 5295.  

Lastly, a disability rating higher than 20 percent is not 
warranted under DC 5293, as there is no evidence of severe 
intervertebral disc syndrome involving recurrent attacks with 
only intermittent relief.  In this regard, no significant 
neurological findings were shown at his August 2002 VA 
examination, as straight leg raising was negative, knee and 
ankle jerks were 3+ bilaterally, and the veteran was able to 
squat and walk on his heels and toes.  In short, a disability 
rating higher than 20 percent is not warranted under DC 5293.  

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes due to low back pain.  
In his VA Form 9, submitted in October 2003, the veteran 
indicated that there were times when he can "hardly get out 
of bed."  However, there is no indication in the record that 
a physician has ever prescribed bed rest because of the 
veteran's low back disability.  Accordingly, the revised 
version of DC 5293, in effect from September 23, 2002, cannot 
serve as a basis for an increased rating based upon 
incapacitating episodes.  

Furthermore, since the veteran's orthopedic manifestations 
have been rated as 20 percent disabling, with no evidence of 
incomplete paralysis of the sciatic nerve, a disability 
rating higher than 20 percent is not warranted based on 
combining his orthopedic and neurologic manifestations of his 
low back disability.  38 C.F.R. § 4.25.  Accordingly, a 
disability rating higher than 20 percent is not warranted 
under the revised criteria for rating intervertebral disc 
syndrome.  

In addition, the Board has carefully reviewed the August 2002 
VA examination reports as well VA treatment record dated from 
2001 to 2002, none of which indicates that the veteran's 
thoracolumbar spine is ankylosed, as motion is possible in 
every direction, or that forward flexion is limited to 30 
degrees or less.  In short, a disability rating higher than 
20 percent is not warranted under the newly revised General 
Rating Formula for Diseases and Injuries of the Spine, even 
with consideration of the veteran's complaints of pain.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board thus concludes that the evidence supports a 20 
percent disability rating for the veteran's lumbar strain 
with arthritis and disc disease.  However, the preponderance 
of the evidence is against a disability rating higher than 20 
percent under all applicable rating criteria.   

II.  Hemorrhoids

The RO granted service connection and assigned a 
noncompensable (zero percent) disability rating for 
hemorrhoids.  The veteran now claims that his hemorrhoids 
have worsened and therefore warrant a compensable disability 
rating.  

The veteran's hemorrhoids were properly rated under DC 7336, 
which provides a noncompensable rating for mild or moderate 
hemorrhoids, a 10 percent rating where there is evidence of 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue and evidencing frequent recurrences, and a 
20 percent rating where there is persistent bleeding and 
secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, 
DC 7336.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's hemorrhoids have been properly 
rated at the noncompensable level.  The only relevant 
evidence involves the August 2002 VA examination report, 
which makes no reference to large or thrombotic hemorrhoids, 
with excessive redundant tissue and evidencing frequent 
recurrences.  Instead, a physical examination revealed 
numerous external hemorrhoids but no bleeding or thrombosed 
hemorrhoids.  The veteran also reported only minimal bleeding 
and denied secondary anemia.  In short, the veteran's 
hemorrhoids do not meet the criteria for a compensable 
disability rating under DC 7336.

The Board also reviewed VA outpatient treatment records dated 
from 2001 to 2002, none of which show treatment for 
hemorrhoids.  Thus, these records also provide highly 
probative evidence against the veteran's claim for a 
compensable disability rating for his service-connected 
hemorrhoids indicating, at best, a moderate disorder.

The Board thus concludes that the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's service-connected hemorrhoids.  Accordingly, the 
appeal is denied.  38 U.S.C.A. § 5107(b).

III.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  

In addition, the veteran's spine and hemorrhoids were 
examined for VA compensation purposes.  This examination 
report appears adequate for rating purposes.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

ORDER

A 20 percent disability rating for a lumbar strain with 
arthritis and disc disease is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A compensable disability rating for hemorrhoids is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


